*462OPINION.
GReen:
Two issues are presented in this appeal: (1) Whether the •respondent erred in determining that the second mortgage here in question had a fair market value equal to its face value of $47,500 at the time it was received as a part of the consideration for a sale by the petitioner in 1919, instead of $32,500 as claimed by the petitioner ; and (2) whether the respondent erred in diallowing as a deduction from gross income in 1919, $7,500 of the $10,000 salary voted the *463petitioner’s president in 1919, and refusing to allow the said $7,500 either as a deduction for compensation or as an additional cost of the building which was erected in 1915 and 1916 and sold in 1919. The two issues will be taken up in order.
The petitioner corporation sold its property in June, 1919, subject to first mortgage of $210,000, and received in exchange $40,000 in. cash and a purchase-money second mortgage on the same property for $47,500. The second mortgage bore interest at the rate of 6 per cent per annum and was to fall due in 5 years (on June 1, 1924), with installments of $2,500 semiannually on account.
Section 202 of the Revenue Act of 1918 provides in part:
(a) That for the purpose of ascertaining gain derived or loss sustained from the sale or other disposition of property, real, personal, or mixed, the basis shall be—
(1) In the case of property acquired before March 1, 1913, the fair market price or value of such property as of that date;-and
(2) In the case of property acquired on or after that date, the cost thereof; * * *
(b) When property is exchanged for other property, the property received in exchange shall for the purpose of determining gain or loss be treated as the equivalent of cash to the amount of its fair market value, if any; * * *
The respondent found the fair market value of the second mortgage received in exchange to be equal to its face value, or $47,500 at the time it was received. The petitioner in its claim before the Commissioner contended for a value of $32,500. We find from the evidence that the value ivas not in excess of $32,500.
The petitioner produced two witnesses whose testimony is substantially to the same effect, namely, that the normal rate of discount on this class of mortgages was from 4 per cent to 6 per cent per annum in addition to‘the regular rate of interest, depending on the quality of the mortgage; that, therefore, when a mortgage had 5 years to run, it was customary in normal times to deduct a bonus or discount of from 20 per cent to 30 per cent from the face; that first and second mortgages were seldom made for amounts in excess of 66 per cent and 80 per cent, respectively, of the value of the property; that the market for second mortgages in 1919 was very precarious and uncertain; that where the equity in the property was small, discounts ran up as high as 50 per cent; and that due to the first mortgage being exceptionally large (as evidenced by the necessity for a bonus of approximately $18,500), and maturing before the due date of the second mortgage (thereby bringing in the hazard of refinancing the first mortgage at a possible loss), and the greater part of the second mortgage not being due until 1924, it was their opinion that the second mortgage here in question was a “ poor mortgage.”'
*464One witness placed a value on it at the time received of $29,000 and the other witness testified to $30,000. The Commissioner introduced no evidence of value.
The petitioner’s president testified that he had made many attempts in 1919 to sell the said second mortgage, but could find no purchasers except at a very heavy discount. The petitioner assigned the mortgage to Mary Judis in consideration of $30,000 after it had been reduced to $45,000.
From all the evidence we find the second mortgage here in question had a fair market value of $32,500 at the time it was received by the petitioner in 1919.
As set out in the findings of fact, the minutes of the petitioner show that “ the salary of the president for the year 1919 was fixed at the sum of $10,000.” The petitioner deducted this amount as salary on its 1919 income-tax return. The Commissioner determined that the amount of $10,000 exceeded “ a reasonable allowance for salaries or other compensation for personal services actually rendered,” within the meaning of section 234(a) (1) of the lie venue Act of 1918, and accordingly disallowed $7,500 of the $10,000 as being unreasonable. Considering only the question of reasonableness of the president’s salary for the year 1919, the Commissioner’s action would have to be sustained on the ground that the petitioner did not offer any evidence as to what might be considered a reasonable compensation for services rendered by its president during 1919. But the petitioner contends as an alternative that the $7,500 should be allowed as a part of the cost of the property sold.
The evidence offered by the petitioner on this point shows that Irving Judis was an experienced builder; that during 1915 and 1916 he acted as the general contractor in actively superintending the erection of the building; that such services alone (exclusive of his services as an officer) were worth at least $7,500; and that he received no compensation therefor. The $10,000 credited to his account in 1919 was fo'- salary for the year 1919.
There is nothing in the record to indicate that the petitioner had agreed to pay or contemplated paying Irving Judis any amount as compensation for his services rendered in supervising construction of the building. The corporate minutes expressly provide that the amount of $10,000 is salary for the year 1919, and, while it is undoubtedly true that the services rendered were of substantial value to the petitioner, still we find no justification for a conclusion on our part that the salary voted was for any purpose other than that stated in the resolution. This being true, we not only hold that the Commissioner’s action in disallowing as a deduction any amount in excess of $2,500 was entirely correct, but we further hold that salaries *465voted and paid for the year 1919 may not be included as an item of cost of construction of a building erected in 1915 and 1916.

Judg'ment will be entered after IS du/ys' notice, under Bule 50.

Littleton did not participate.